In our disposition of this case at a former date of this term, we held that the judgment was a final judgment, and that it might be presumed that for some reason, as the death of Thompson, no judgment was rendered against him, and referred to the case of Wilson v. Smith, 17 Texas Civil Appeals, 188, and the authorities cited in the opinion of the court. The authorities there cited are as follows: Gullett v. O'Connor, 54 Tex. 408; Burton v. Varnell, 5 Tex. 139; Houston v. Ward, 8 Tex. 124
[8 Tex. 124]; Alston v. Emmerson, 83 Tex. 231.
We are of the opinion that the motion for rehearing should be overruled.
Overruled.
Application for writ of error dismissed by the Supreme Court. *Page 28